Deen, Presiding Judge.
Franklin Eugene Neeley and Juanzo Westbrook were convicted of aggravated sodomy and appeal following the denial of their motions for a new trial asserting the general grounds. Held:
The evidence showed that appellants forced their victim into their apartment and sexually assaulted her. Neeley fought with her oh the kitchen floor, tore her slacks and knocked a leg off the kitchen table during the struggle. He banged her head on the floor and removed a tampon from her vagina as he sexually assaulted her by placing his tongue in her vagina. The victim claimed that Westbrook blocked her exit when she tried to escape, and then pulled down his pants and tried to get on top of her. After she escaped she immediately reported the assault to her mother and the police. She was crying and upset.
The police investigation corroborated all the victim’s allegations. A tampon was found on the kitchen floor of appellants’ apartment, there was evidence of a struggle as the kitchen table was broken, and the victim’s keys were found near the table. When the investigating officer arrived at the scene of the offense, Neeley was lying in bed naked from the waist down.
The credibility of the victim’s testimony is a question solely for the jury’s resolution. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980). Thus, it was for the jury to determine whether the victim was a known prostitute and consented to have sexual relations with the appellants. From the evidence adduced at trial, we find that a rational trier of fact could find the appellants guilty beyond a reasonable *445doubt. Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided January 6, 1986.
Kenneth D. Feldman, for appellant (case no. 71425).
Drew Findling, J. Douglas Willix, for appellant (case no. 71426).
Lewis R. Slaton, District Attorney, Joseph J. Drolet, William Fincher, Assistant District Attorneys, for appellee.

Judgment affirmed.


Pope and Beasley, JJ., concur.